PER CURIAM.
The motion of the defendant in error for a writ of certiorari to the court below for the purpose of perfecting the record herein is denied, (1) because it does not appear from the moving papers that the portions of the evidence which the defendant in error seeks to have returned to this court form a part of the bill of exceptions in the case; (2) because it appears from the motion papers.that the absence of the evidence can be of no disadvantage to the defendant in error, since it seeks to sustain the ruling of the court admitting the evidence', which is omitted, and submitting the ease to the jury, and the apxieliate court will presume that the ruling of the trial court upon these questions was rigid, unless the evidence admitted by its ruling ai>pears in the printed record.